Name: 1999/435/EC: Council Decision of 20 May 1999 concerning the definition of the Schengen acquis for the purpose of determining, in conformity with the relevant provisions of the Treaty establishing the European Community and the Treaty on European Union, the legal basis for each of the provisions or decisions which constitute the acquis
 Type: Decision
 Subject Matter: European Union law;  international law
 Date Published: 1999-07-10

 Avis juridique important|31999D04351999/435/EC: Council Decision of 20 May 1999 concerning the definition of the Schengen acquis for the purpose of determining, in conformity with the relevant provisions of the Treaty establishing the European Community and the Treaty on European Union, the legal basis for each of the provisions or decisions which constitute the acquis Official Journal L 176 , 10/07/1999 P. 0001 - 0016COUNCIL DECISIONof 20 May 1999concerning the definition of the Schengen acquis for the purpose of determining, in conformity with the relevant provisions of the Treaty establishing the European Community and the Treaty on European Union, the legal basis for each of the provisions or decisions which constitute the acquis(1999/435/EC)THE COUNCIL OF THE EUROPEAN UNION,Acting on the basis of Article 2(1), second subparagraph, first sentence, of the Protocol annexed to the Treaty on European Union and the Treaty establishing the European Community, integrating the Schengen acquis into the framework of the European Union (hereinafter referred to as "the Schengen Protocol"),(1) Whereas it is necessary to define the Schengen acquis in order to allow the Council to determine, in conformity with the relevant provision of the Treaties, legal bases for each of the provisions of the Schengen acquis;(2) Whereas the determination of legal bases in necessary only in respect of those binding provisions or decisions constituting the Schengen acquis which are still operative;(3) Whereas the Council must therefore establish for which provisions or decisions constituting the Schengen acquis it is not necessary to determine a legal basis in conformity with the relevant provision of the Treaties;(4) Whereas the conclusion that for certain provisions of the Schengen acquis it is not necessary or appropriate for the Council to determine a legal basis in conformity with the relevant provisions of the Treaties may be justified on the following grounds:(a) The provision does not have any binding legal force, and a comparable provision can be adopted by the Council only on the basis of an instrument that has not legal basis in one of the Treaties.(b) The passage of time and/or events have rendered the provision redundant.(c) The provision relates to institutional rules which are regarded as being superseded by European Union procedures.(d) The subject matter of the provision is covered by - and therefore superseded by - existing European Community or Union legislation or by a legal act adopted by all Member States.(e) The provision has been made redundant by the Agreement to be concluded with the Republic of Iceland and the Kingdom of Norway pursuant to Article 6 of the Schengen Protocol.(f) The provision concerns an area covered neither by the activity of the Community nor by the aims of the European Union and thus concerns one of those areas in which the Member States have retained freedom to act. This includes provisions which may be significant only for the purposes of calculating financial claims of or between the Member States concerned;(5) Even if on one of these grounds it is not necessary or not appropriate for the Council to establish legal bases for certain provisions of the Schengen acquis, this does not have the effect of rendering them redundant or depriving them of legal validity. The legal effects of acts still in force which were adopted on the basis of such provisions are not affected;(6) The rights and duties of Denmark are governed by Article 3 of the Protocol integrating the Schengen acquis into the framework of the European Union and in Articles 1 to 5 of the Protocol on the position of Denmark,HAS DECIDED AS FOLLOWS:Article 11. In accordance with the Annex to the Protocol integrating the Schengen acquis into the framework of the European Union, the Schengen acquis comprises all the acts listed in Annex A to this Decision.2. The Schengen acquis, as referred to in paragraph 1, shall be published in the Official Journal of the European Communities, with the exception of those of its provisions listed in Article 2 and those provisions which at the time of the adoption of this Decision are classified as "confidential" by the Schengen Executive Committee.3. The Council shall retain the right also to publish other parts of the Schengen acquis in the Official Journal at a later date, in particular provisions the publication of which appears necessary in the general interest, or which the Council considers important for the interpretation of the Schengen acquis.Article 2It shall not be necessary for the Council, acting on the basis of Article 2(1), second subparagraph, second sentence, of the Schengen Protocol, to determine, in conformity with the relevant provisions of the Treaties, a legal basis for the following provisions and decisions constituting part of the Schengen acquis:(a) the provisions of the Convention, signed in Schengen on 19 June 1990, between the Kingdom of Belgium, the Federal Republic of Germany, the French Republic, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands, implementing the Schengen Agreement and its related Final Act and declarations ("the Schengen Convention") which are listed in Part 1 of Annex B;(b) the provisions of the Accession Agreements and Protocols to the Schengen Agreement and to the Schengen Convention with the Italian Republic (signed in Paris on 27 November 1990), the Kingdom of Spain and the Portuguese Republic (signed in Bonn on 25 June 1991), the Hellenic Republic (signed in Madrid on 6 November 1992), the Republic of Austria (signed in Brussels on 28 April 1995) and the Kingdom of Denmark, the Republic of Finland and the Kingdom of Sweden (signed in Luxembourg on 19 December 1996) which are listed in Part 2 of Annex B;(c) the decisions and declarations of the Executive Committee established by the Schengen Convention which are listed in Part 3 of Annex B;(d) the decisions of the Central Group which the Group has been authorised to take by the Executive Committee and which are listed in Part 3 of Annex B.Article 3This Decision shall have immediate effect.It shall be published in the Official Journal of the European Communities.Done at Brussels, 20 May 1999.For the CouncilThe PresidentE. BULMAHNANNEX AArticle 1SCHENGEN ACQUIS1. The Agreement, signed in Schengen on 14 June 1985, between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic on the gradual abolition of checks at their common borders.2. The Convention, signed in Schengen on 19 June 1990, between the Kingdom of Belgium, the Federal Republic of Germany, the French Republic, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands, implementing the Agreement on the gradual aboliton of checks at their common borders, signed in Schengen on 14 June 1985, with related Final Act and common declarations.3. The Accession Protocols and Agreements to the 1985 Agreement and the 1990 implementing Convention with Italy (signed in Paris on 27 November 1990), Spain and Portugal (signed in Bonn on 25 June 1991), Greece (signed in Madrid on 6 November 1992), Austria (signed in Brussels on 28 April 1995) and Denmark, Finland and Sweden (signed in Luxembourg on 19 December 1996), with related Final Acts and declarations.4. Decisons and declarations of the Schengen Executive Committee.5. Decisions of the Central Group which the Group has been authorised to take by the Executive Committee.Decisions>TABLE>Declarations>TABLE>6. List of acts adopted for the implementation of the Convention by the organs upon which the Executive Committee has conferred decision-making powers.Decisions of the Central Group>TABLE>ANNEX BArticle 2PART 1The Convention, signed in Schengen on 19 June 1990, between the Kingdom of Belgium, the Federal Republic of Germany, the French Republic, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands, implementing the Schengen Agreement:Article 2(4)Article 4, as far as controls on baggage are concerned(1)Article 10(2)Article 19(2)Articles 28 to 38 and related definitions(2)Article 60Article 70Article 74Articles 77 to 81(3)Articles 83 to 90(4)Articles 120 to 125Articles 131 to 135Article 137Articles 139 to 142Final Act: declaration 2Final Act: declaration 4, 5 and 6ProtocolCommon declarationDeclaration by Ministers and State SecretariesPART 21. The Protocol, signed in Paris on 27 November 1990, on accession of the Government of the Italian Republic to the Agreement between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic on the gradual abolition of controls at their common borders, signed in Schengen on 14 June 1985.2. The following provisions of the Agreement, signed in Paris on 27 November 1990, on accession of the Italian Republic to the Convention, signed in Schengen on 19 June 1990, implementing the Schengen Agreement of 14 June 1985 between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic, its Final Act and related declarations:Article 1Articles 5 and 6Final Act: Part IPart II, declarations 2 and 3Declaration by Ministers and State Secretaries.3. The Protocol, signed in Bonn on 25 June 1991, on accession of the Government of the Kingdom of Spain to the Agreement between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic on the gradual abolition of controls at their common borders, signed in Schengen on 14 June 1985, as amended by the Protocol on accession by the Government of the Italian Republic, signed in Paris on 27 November 1990, and its accompanying declarations.4. The following provisions of the Agreement, signed in Bonn on 25 June 1991, on accession of the Kingdom of Spain to the Convention, signed in Schengen on 19 June 1990, implementing the Schengen Agreement of 14 June 1985 between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic, to which the Italian Republic has acceded under the Agreement signed in Paris on 27 November 1990, its Final Act and related declarations:Article 1Articles 5 and 6Final Act: Part IPart II, declarations 2 and 3Part III, declarations 1, 3 and 4Declaration by Ministers and State Secretaries.5. The Protocol, signed in Bonn on 25 June 1991, on accession of the Government of the Portuguese Republic to the Agreement between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic on the gradual abolition of controls at their common borders, signed in Schengen on 14 June 1985, as amended by the Protocol on accession by the Government of the Italian Republic, signed in Paris on 27 November 1990, and its accompanying declarations.6. The following provisions of the Agreement, signed in Bonn on 25 June 1991, on accession of the Portuguese Republic to the Convention, signed in Schengen on 19 June 1990, implementing the Schengen Agreement of 14 June 1985 between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic, to which the Italian Republic has acceded under the Agreement signed in Paris on 27 November 1990, its Final Act and related declarations:Article 1Articles 7 and 8Final Act: Part IPart II, declarations 2 and 3Part III, declarations 2, 3, 4 and 5Declaration by Ministers and State Secretaries.7. The Protocol, signed in Madrid on 6 November 1992, on accession of the Government of the Hellenic Republic to the Agreement between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic on the gradual abolition of controls at their common borders, signed in Schengen on 14 June 1985, as amended by the Protocols on accession by the Government of the Italian Republic, signed in Paris on 27 November 1990, and by the Governments of the Kingdom of Spain and the Portuguese Republic, signed in Bonn on 25 June 1991, and its accompanying declaration.8. The following provisions of the Agreement, signed in Madrid on 6 November 1992, on accession of the Hellenic Republic to the Convention, signed in Schengen on 19 June 1990, implementing the Schengen Agreement of 14 June 1985 between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic, to which have acceded the Italian Republic under the Agreement signed in Paris on 27 November 1990 and the Kingdom of Spain and the Portuguese Republic under the Agreements signed in Bonn on 25 June 1991, its Final Act and related declarations:Article 1Articles 6 and 7Final Act: Part IPart II, declarations 2, 3, 4 and 5Part III, declarations 1 and 3Declaration by Ministers and State Secretaries.9. The Protocol, signed in Brussels on 28 April 1995, on accession of the Government of the Republic of Austria to the Agreement between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic on the gradual abolition of controls at their common borders, signed in Schengen on 14 June 1985, as amended by the Protocols on accession by the Governments of the Italian Republic, the Kingdom of Spain and the Portuguese Republic, and the Hellenic Republic, signed on 27 November 1990, 25 June 1991 and 6 November 1992 respectively.10. The following provisions of the Agreement, signed in Brussels on 28 April 1995, on accession of the Republic of Austria to the Convention, signed in Schengen on 19 June 1990, implementing the Schengen Agreement of 14 June 1985 between the Governments of the States of the Benelux Economic Union, the Federal Republic of Germany and the French Republic, to which have acceded the Italian Republic, the Kingdom of Spain and the Portuguese Republic, and the Hellenic Republic under the Agreements signed on 27 November 1990, 25 June 1991 and 6 November 1992 respectively, and its Final Act:Article 1Articles 5 and 6Final Act: Part IPart II, declaration 2Part III.11. The Protocol, signed in Luxembourg on 19 December 1996, on accession by the Government of the Kingdom of Denmark to the Agreement on the gradual abolition of controls at their common borders, signed in Schengen on 14 June 1985, and its related declaration.12. The following provisions of the Agreement, signed in Luxembourg on 19 December 1996, on accession of the Kingdom of Denmark to the Convention implementing the Schengen Agreement of 14 June 1985 on the gradual abolition of controls at their common borders, signed in Schengen on 19 June 1990, and its Final Act and related declaration:Article 1Article 5(1)Articles 7 and 8Final Act: Part IPart II, declaration 2Part IIIDeclaration by the Ministers and State Secretaries.13. The Protocol, signed in Luxembourg on 19 December 1996, on accession by the Government of the Republic of Finland to the Agreement on the gradual abolition of controls at their common borders, signed in Schengen on 14 June 1985, and its related declaration.14. The following provisions of the Agreement, signed in Luxembourg on 19 December 1996, on accession of the Republic of Finland to the Convention implementing the Schengen Agreement of 14 June 1985 on the gradual abolition of controls at their common borders, signed in Schengen on 19 June 1990, and its Final Act and related declaration:Article 1Articles 6 and 7Final Act: Part IPart II, declaration 2Part IIIDeclaration by the Ministers and State Secretaries.15. The Protocol, signed in Luxembourg on 19 December 1996, on accession by the Government of the Kingdom of Sweden to the Agreement on the gradual abolition of controls at their common borders, signed in Schengen on 14 June 1985, and its related declaration.16. The following provisions of the Agreement, signed in Luxembourg on 19 December 1996, on accession of the Kingdom of Sweden to the Convention implementing the Schengen Agreement of 14 June 1985 on the gradual abolition of controls at their common borders, signed in Schengen on 19 June 1990, and its Final Act and related declaration:Article 1Articles 6 and 7Final Act: Part IPart II, declaration 2Part IIIDeclaration by the Ministers and State Secretaries.PART 3Decisions of the Executive Committee>TABLE>Declarations of the Executive Committee>TABLE>Decisions of the Central Group>TABLE>(1) As far as controls on baggage are concerned, Article 4 has been superseded by Council Regulation (EEC) 3925/91 of 19 December 1991 concerning the elimination of controls and formalities applicable to the cabin and hold baggage of persons taking an intra-Community flight and the baggage of persons making an intra-Community sea-crossing (OJ L 374, 31.12.1991, p. 4).(2) Replaced by the Convention, signed in Dublin on 15 June 1990, determining the State responsible for examining applications for asylum lodged in one of the Member States of the European Communities (OJ C 254, 19.8.1997, p. 1).(3) Articles 77 to 81 and 83 to 90 of the implementing Convention have been replaced by Directive 91/477/EEC on the control of the acquisition and possession of weapons. Weapons of war come within Member States' sphere of competence, under Article 296(1)(b) of the EC Treaty.(4) Articles 77 to 81 and 83 to 90 of the implementing Convention have been replaced by Directive 91/477/EEC on the control of the acquisition and possession of weapons. Weapons of war come within Member States' sphere of competence, under Article 296(1)(b) of the EC Treaty